                 Case 1:18-cv-12137-JPO-JLC Document 66 Filed 01/16/20 Page 1 of 3




JAMES E. JOHNSON                                  THE CITY OF NEW YORK
Corporation Counsel
                                                LAW DEPARTMENT                                       DONNA A. CANFIELD
                                                       100 CHURCH STREET                        Assistant Corporation Counsel
                                                       NEW YORK, NY 10007                               Phone: (212) 356-2461
                                                                                                          Fax: (212) 356-2438
                                                                                                        dcanfiel@law.nyc.gov



                                                                            January 16, 2020

        BY: ECF
        Honorable James L. Cott
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                Re: Kaye v. NYC Health & Hospitals Corp. et al., 18-cv-12137 (JPO)(JLC)


        Dear Magistrate Judge Cott:

                      I write in response to the Court’s January 13th Order and plaintiff’s letters filed on
        January 6 , 7 , and 14th. See Dkt. Nos. 60, 62, 64, and 65.
                      th   th



                        As directed by the Court during the December 4th Conference, the City has been
        fully transparent with plaintiff about our collection criteria and review methodology, and has
        provided plaintiff’s counsel with an overview of our workflow for reviewing electronically
        stored information (“ESI”). Mr. DiSenso, our E-Discovery Counsel, and I spoke with plaintiff’s
        counsel at length on January 7th, providing detailed information regarding: (i) the collection
        criteria used, (ii) the name of our continuous active learning (“CAL”) software, (iii) our CAL
        review workflow, and (iv) how we intend to validate the review results. We also explained to
        plaintiff’s counsel why some of the things she was asking for are not relevant in a CAL
        workflow. For example, plaintiff’s request that we provide her with our “seed set” of documents
        used to train the software or the recall, precision, and F score used to validate the review is not
        applicable to a CAL workflow (second-generation technology assisted review software)—these
        items are all relevant to a standard active learning (SAL) workflow (first-generation technology
        assisted review software) which is not being used here.

                       We explained that CAL is better understood as prioritization software that
        continuously re-orders the documents in the review pool to bring likely responsive documents to
        the front of the queue. The reviewer conducts a linear review of the documents for
        responsiveness, continuing through the document population until further review becomes
       Case 1:18-cv-12137-JPO-JLC Document 66 Filed 01/16/20 Page 2 of 3
Honorable James L. Cott
Kaye v. NYC Health & Hospitals Corp. et al.
January 16, 2020
Page 2 of 3

unproductive. At that point, the review stops and a statistically valid random sample of the
remaining unreviewed population is reviewed to confirm that there is little risk of unique,
responsive information being left behind.

                We also explained to plaintiff’s counsel that I misspoke when I stated in an earlier
conversation with her that the review universe was 6,000 documents. The City’s review universe
consisted of all of the documents collected using the agreed-upon collection criteria. We did not
use any other culling mechanism to further reduce the review set before we applied our CAL
workflow.

                In spite of our efforts to provide plaintiff with insight into our review process, she
continues to demand inappropriate discovery-on-discovery into the City’s collection and review,
including information on the total number of documents collected, “the initial training
documents,” and the “search criteria.” Plaintiff seeks this information notwithstanding that we
have repeatedly explained to her that this information is either, irrelevant or, as discussed above,
does not exist. With respect to the total number of documents we collected, Mr. DiSenso
explained why this information is irrelevant, but invited her to describe why she felt she needed
the information. Rather than engage in a discussion, plaintiff’s counsel stated she would file a
letter with the Court. 1

                Plaintiff also asserts that she is entitled to “collaborate” with the City in
developing its review protocol and validation process; 2 however, Sedona Conference Principle 6
is emphatic that the responding party is “best situated to evaluate the procedures, methodologies,
and technologies appropriate for . . . producing their own electronically stored information.”
Hyles v. New York City, 2016 U.S. Dist. LEXIS 100390, at *6-8 (S.D.N.Y. Aug. 1, 2016)
(denying plaintiff’s motion to compel the City to conduct its review in a specific way). The
responding party is entitled to conduct its review and production of documents without
interference from the opposing party. See The Sedona Principles, Third Edition: Best Practices,
Recommendations & Principles for Addressing Electronic Document Production, 19 Sedona
Conf. J. 118 (2018) (“[T]he case law and the procedural court rules provide that discovery

1
  Plaintiff also objected to the City’s request that the proposed Rule 502(d) Order be endorsed by
the Court prior to production. As that order has now been entered and the City has now
produced documents, the City respectfully submits that the issue is now moot.
2
  Although plaintiff cites In re Broiler Chicken as a “decision” supporting the claim that the City
is obligated to allow plaintiff to scrutinize its review protocol, what plaintiff actually provided is
an ESI protocol entered by a special master in a highly complex anti-trust action bearing no
resemblance to this matter. Dkt. No. 62-1. Importantly, there is no indication that the special
master entered the protocol over the objections of any of the parties. While such a protocol may
make sense in certain highly complex matters with many parties all conducting extensive and
complex reviews, it is neither necessary nor appropriate here. This is a relatively small and
straightforward labor and employment matter with limited necessary discovery.
       Case 1:18-cv-12137-JPO-JLC Document 66 Filed 01/16/20 Page 3 of 3
Honorable James L. Cott
Kaye v. NYC Health & Hospitals Corp. et al.
January 16, 2020
Page 3 of 3

should take place without court intervention, with each party fulfilling its discovery obligations
without direction from the court or opposing counsel.” (collecting cases)).

              While plaintiff may be able to probe the City’s review to some extent if its
production were found to be deficient, no such deficiency has been claimed. See Mortg.
Resolution Servicing, LLC v. JPMorgan Chase Bank, N.A., 2016 U.S. Dist. LEXIS 91570, at *20
(S.D.N.Y. July 14, 2016) (“A party must provide ‘an adequate factual basis’ for its belief that
discovery on discovery is warranted.”). Accordingly, the City objects to providing further
information about its review process absent evidence that its production is somehow deficient.

               Thank you for your attention to this matter.


                                                              Respectfully submitted,

                                                                    ECF /s/

                                                              Donna A. Canfield
                                                              Assistant Corporation Counsel
                                                              dcanfiel@law.nyc.gov

cc:    Special Hagan (by ECF)
